Name: Commission Regulation (EEC) No 536/81 of 27 February 1981 introducing Community surveillance of imports of certain machine tools originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/62 28 . 2 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 536/81 of 27 February 1981 introducing Community surveillance of imports of certain machine tools origi ­ nating in Japan 37, 51 , 64 and 94, originating in Japan, are hereby made subject to Community surveillance in accor ­ dance with the procedures set out in Article 7 ( 1 ) (a) and 1 1 of Regulation (EEC) No 926/79 of this Regula ­ tion . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports (*), and in particular Article 7 thereof, Having consulted the Committee set up under the abovementioned Regulation , Whereas imports into the Community of certain machine tools ; originating in Japan ; have risen considerably in recent years ; Whereas, in these circumstances, it is in the Commu-: nity's interest to introduce Community surveillance of these imports , Member States communications showing the results of surveillance for each month shall be transmitted to the Commission, broken down by NIMEXE code, in the first 20 days of the following month . Article 3 The reference 'EUR is hereby added to column 3 of Annex I to Regulation (EEC) No 926/79 in respect of NIMEXE codes 84.45-12, 14, 16, 36, 37, 51 , 64 and 94. HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation shall enter into force on 1 March 1981 and shall be valid until 31 December 1981 . It shall relate, to imports effected from 1 January 1981 . Imports into the Community of certain machine tools corresponding to NIMEXE codes 84.45-12, 14, 16, 36, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Commission Ã tienne DAVIGNON Vice-President (&gt;) OJ No L 131 , 29 . 5 . 1979, p . 15 .